            Case 1:20-cv-02452-VSB Document 6 Filed 06/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                            6/23/2020
FRANCES KALENDER,                                         :
                                                          :
                                         Plaintiff,       :
                                                          :              20-CV-2452 (VSB)
                           -against-                      :
                                                          :                  ORDER
SKYE ASSOCIATES, LLC,                                     :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on March 20, 2020, (Doc. 1), and filed an affidavit of service on

March 23, 2020, (Doc. 5). The deadline for Defendant to respond to Plaintiff’s complaint was

April 14, 2020. (See Doc. 5.) To date, Defendant has not appeared or responded to the

complaint. Plaintiff, however, has taken no action to prosecute this case. Accordingly, if

Plaintiff intends to seek a default judgment he is directed to do so in accordance with Rule 4(H)

of my Individual Rules and Practices in Civil Cases by no later than July 23, 2020. If Plaintiff

fails to do so or otherwise demonstrate that he intends to prosecute this litigation, I may dismiss

this case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       June 23, 2020
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
